Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered; Request for Continued Examination (RCE) has been received on 12/14/2021.

Claim status
Claims 2, 4-6, 8 and 12-13 are pending.
Claims 1, 3, 7 and 9-11 have been cancelled by the Applicant. 
Claims 12-13 are newly added.

Withdrawn rejections
	Rejection of claims 2, 5-6 and 8 under 35 USC 102(a)(1) is withdrawn in light of amendments made by the Applicant.
	Rejection of claims 10-11 under 35 USC 102/103 is withdrawn in light of amendments made by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-6, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crocco (Crocco et al. The Plant Journal. 64: 551-562. 2010) in view of Feldmann (US PGPub 20070039067; published 15 Feb 2007).
The claims are broadly drawn to a plant transformed by Agrobacterium comprising SEQ ID NO: 1, which applicant provides comprises AtBBX21 (Specification page 9, under Figure 3), the plant being potato, soybean, sorghum, corn, tomato or barrel clover with improved agronomic characteristics including reduced photoinhibition and stress tolerance to high-irradiance. The applicant also claims a method for producing the transgenic plant. 
Crocco teaches constructs or vectors with full-length genomic coding sequence AtBBX21 (pg 560, Experimental Procedures: Plant Material); transforming Arabidopsis thaliana with said construct mediated by Agrobacterium (pg 560, left column, paragraph 4), wherein the transgenic plant presents longer hypocotyls (Fig. 1 (c)).  While Crocco does not explicitly demonstrate mature phenotypes of Arabidopsis thaliana overexpressing AtBBX21, the phenotypes exemplified by longer hypocotyls 
Crocco does not teach transforming a plant from the group consisting of soybean, sorghum, potato, corn, tomato and barrel clover.  
Feldmann teaches transformation across plant species to improve desired characteristics [0012], including by Agrobacterium-mediated transformation [0087] of soy, potato, corn, tomato and other plants [0100].  
It would have been obvious to substitute the Arabidopsis plant being transformed by Crocco with potato as taught by Feldmann because AtBBX21 for transformation of a potato plant to express AtBBX21. One of ordinary skill in the art would have expected the result to be a potato plant with improved agronomic characteristics as taught by Crocco.  Given that potato is a field-grown crop which can benefit from the improvement of one or more characteristics, one would have been motivated prior to the filing of the instantly claimed invention to substitute Arabidopsis thaliana from the teachings of Crocco with potato with the expectation of producing a potato plant with improved agronomic characteristics. 
Accordingly, the claimed invention is prima facie obvious in view of the teachings of the prior art. 

Applicant’s arguments
	The Applicant argued that the longer hypocotyls observed by Crocco does not teach improved characteristics. This argument has been fully considered but it is not persuasive.
While Crocco is not drawn explicitly to improvement of agronomic characteristics, it is clear that it would be inherent given that the transformation event is of the same coding sequence. As stated by 
	The Applicant argued that a transgene in one plant may not have the same function in a different plant. This argument has been fully considered but is not persuasive.
One of ordinary skill in the art would reasonably expect a transgene to have the same function in different plants. Demonstrating that a gene has a different function in one plant than in another plant would be demonstrative of unexpected results; demonstration of a gene having the same effect in different plants is not. The Federal Circuit Court found that “Obviousness does not require absolute predictability of success. Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice.” In re O’Farrell, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).
	The Applicant argued that Feldmann does not teach transformation of potato with an AtBBX21 gene. This argument has been fully considered but it is not persuasive.
Feldmann was not presented to address the limitation of transforming a plant to express AtBBX21. Nonobviousness cannot be concluded by attacking references individually where the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                    
                                                                                                                                                                                    /MATTHEW R KEOGH/Primary Examiner, Art Unit 1663